El Juez .Peesidente Señor Travieso
emitió la opinión del tribunal.
Ramón Colón estableció acción de desahucio en precario contra los esposos Francisco Santiago y Carmen Colón. Alegó en su- demanda que es legítimo dueño de una casa; y que los esposos demandados detentan desde hace algún tiempo la posesión de dicha casa, ocupándola como su resi-dencia, precariamente, o sea, sin contrato alguno y sin pagar canon o merced por dicha ocupación y contra la expresa vo-luntad de su dueño, el demandante.
En el acto de la primera comparecencia se ofreció prueba por el demandante en apoyo de sus alegaciones y los deman-dados radicaron su contestación contentiva de excepción previa, contestación negando los hechos alegados en la demanda y estableciendo defensas especiales. Visto el caso en sus méritos la corte de distrito falló en favor del deman-dante.
Contra esta decisión es que se ha interpuesto el presente recurso de apelación imputando a la corte sentenciadora la comisión de cuatro errores. Consideraremos el error seña-lado en cuarto término por entender que, de haber sido cometido, causará la revocación de la sentencia recurrida. Dicho señalamiento lee así:
“IV. Cometió error la corte al estimar que no hubo' conflicto de título, de acuerdo con las pruebas de ambas partes.”
La corte inferior al resolver el caso en la forma en que . lo hizo negó la existencia de un conflicto de título. Luego,. *314el punto a resolver por nosotros es, si la contención de dueño planteada por los demandados es tan evidentemente insus-tancial e insostenible que no merezca seria consideración o si la prueba en apoyo de la misma era suficiente para suscitar-una cuestión digna de ser resuelta en una acción ordinaria.
Haremos un resumen de la evidencia aducida por una y otra parte.
El demandante ofreció como prueba documental, (1) una copia certificada de una escritura otorgada el 7 de octubre de 1943, en Juana Díaz, por el carpintero Alejandro Colón, a favor del demandante, en la cual se expresa que Alejandro Colón construyó la casa de que se trata en este pleito por orden de y para Ramón Colón, el demandante; y (2) unos borderós que se alega fueron expedidos por el almacén que vendió la madera utilizada para la construcción de la casa. Encontramos que estos borderós no fueron efectivamente presentados.
Como prueba testifical, el demandante ofreció el testi-monio de varios testigos, quienes declararon:
Ramón Colón — Que es dueño de la casa ocupada por .los demandados; que esa casa la construyó Alejandro Colón por orden suya; que él fué quien pagó a Alejandro Colón los servicios que prestó como carpintero; que allí fué a vivir su familia (su abuela, su tía y otras personas mas) pero que él vivía aparte; que cuando murieron sus familia-res, la casa fué alquilada a un tal José Ramos, a razón de cinco pesos mensuales; que cuando Ramos se mudó, la casa permaneció cerrada; que estando así cerrada los demandados se presentaron un día y le pidieron permiso y que él les dijo que sí; más tarde dice que los demandados se metieron ep la casa y que después de estar allí fué que él se enteró y que los dejó por tratarse de familiares que estaban en mala situación; que luego les llamó la atención para que se muda-ran y que los demandados de ninguna manera quisieron • desocupar; que ellos no le pagan canon o merced alguna; *315que la última vez que les requirió para que abandonaran la casa fué en 1939. Repreguntado por la defensa dice que el solar en que está la casa es de la sucesión de Eustaquio Colón; que la casa se construyó en 1929; que eso fué posterior al temporal de San Felipe.
Bernabé Fernández Segarra — Que conocía al demandante; que acostumbraba a comprarle tabaco; que en una ocasión el demandante le pidió que le guardara el dinero producto de las ventas, pues lo necesitaba para comprar alguna ma-dera y que más tarde le pidió este dinero.
Alejandro Colón — Qu^ es capintero; que bace doce o catorce años construyó una casa de madera, techada de zinc, para Ramón Colón; que esa casa medía 18 pies de frente por 21 de fondo; que lo ayudó un tal 'Lolo; que nadie más trabajó en la obra; que esa casa la viven actualmente los demandados.
Lorenzo Santiago — Que fué él quien bizo los hoyos para la casa; que el carpintero que trabajó allí fué Alejandro Colón; que esa casa es en la que viven los demandados actualmente; que Ramón Colón fué quien le pagó por su trabajo. Repreguntado dijo que la casa medía 18 pies de ancho por 21 de fondo; que recuerda exactamente las medi-das porque el carpintero le informó de ellas; que además de Alejandro Colón también trabajó en la obra Joaquín Colón, pero que lo que hacía Joaquín Colón era aguantar las tablas, pues en realidad el carpintero era Alejandro Colón.
Rufino Rivera — Que fué él quien llevó las maderas para hacer la casa; que las recogía en 4‘casa de Pacheco”, que representaba Pepito Cintrón; que hacía esto por orden de Ramón Colón. Repreguntado declaró que no sabe si Ramón Colón tiene otras casas allí; que no sabe en qué casa se usó la madera que él llevó, pues al llegar al sitio entregaba la madera, cobraba y se regresaba.
Juan J. Cintrón — Que conoce bien a Ramón Colón, el demandante; que le ha vendido maderas en distintas oca-*316siones; que hace alrededor de doce o catorce años le vendió una madera a Ramón Colón, la cnal conducían hacia “Las Marías”; que no vió la casa en que se usó la madera; que no recuerda la fecha exacta de las ventas.
Juan de Dios Rodríguez — Que conoce a Ramón Colón, el demandante; que sabe que él fabricó una casa de madera en “Las Marías”, después de San Felipe; que esa casa la hizo Alejandro Colón, carpintero; que vió al carpintero trabajando allí con Joaquín Colón; que Ramón Colón era quien pagaba al carpintero; que él vió cuando hacía ésto. Contestando a las repreguntas, este'testigo incurrió en tantas contradicciones que su testimonio no es merecedor de crédito.
Los demandados presentaron la prueba siguiente: Escri-tura número 3 del 7 de enero de 1941 otorgada ante el notario Félix Luis Padilla, de Juana Díaz. En ella don Joaquín Colón y Colón le vende a Francisco Santiago (uno de los co-demandados) el solar en que está ubicada la casa objeto de este pleito.
El testimonio de los testigos siguientes:
Francisco Santiago Colón (codemandado) — Declara que conoce al demandante Ramón Colón; que es hermano de su esposa (codemandada en este caso);' que su esposa vive en esa casa desde San Felipe, fecha en que fué a cuidar a Leonarda; que ahí había una casa que fué destruida por el temporal de San Felipe y que pertenecía a Leonarda Colón (abuela de su esposa); que al destruirse la casa él se llevó a las señoras a Ponce a vivir con él; que estando viviendo todos en Ponce acordaron arrendar el terreno para, con el producto del arrendamiento, construir la casa en que actual-mente viven; que el terreno fué arrendado a don Luis Guillermo Mercado por la suma de $100, por escritura hecha ante don Manolo Rivera, de Coamo; que doña Leonarda le dió el dinero a Joaquín Colón (hijo de esta última y tío de la esposa del testigo); que Joaquín Colón fué con Ramón Colón, para con un poquito de madera que había dado la *317Cruz Roja hacer la casa objeto de este litigio; que él estaba presente cuando doña Leonarda le dió el dinero a Joaquín Colón; que él iba a menudo a ver cómo progresaban los trabajos de la casa; que Joaquín Colón y Alejandro Colón fueron los carpinteros que construyeron la casa; que él les daba dinero para seguir comprando los materiales que se necesitaban; que ese dinero era de su propio peculio; que la casa se terminó y vinieron a vivir a ella doña Leo-narda, doña Eugenia y la esposa del testigo (las dos pri-meras abuela y madre, respectivamente, de la esposa del testigo declarante); que él se quedó en Ponce mientras tanto porque allí trabajaba con doña Ana González; que también vivía en la casa Joaquín Colón; que a la muerte de las dos señoras, su esposa se vino para Ponce; que hace cerca de siete u ocho años ellos decidieron ir a vivir a la casa y le enviaron a Joaquín Colón por la llave; que esa casa es de su esposa y que por ser de ella él la ha vivido como suya siempre; que Ramón Colón los quiere desahu-ciar porque él (el testigo declarante) le hizo sacar de su solar dos casas que dicho Ramón Colón había construido; que “es una venganza” de Ramón Colón contra él por ha-berle hecho sacar las casas antes mencionadas. Repregun-tado no puede precisar si la suma de dinero que él alega aportó para la construcción de la casa fué utilizada para jornales, materiales o clavos, dice que como se trataba de familiares no había malicia y le bastaba con que dicho dinero fuera utilizado en la casa.
Carmen Colón de Santiago (codemandada) — Declara que la casa en que vive con su esposo es de ella; que la adquirió cuando San Felipe derrumbó la casa de la abuela, arren-dando el terreno a Mercado, ayudada por la Cruz Roja y con dinero que aportó su marido; que alrededor de nueve años atrás Ramón Colón hizo unas casas; que Ramón Colón tiene como cuatro casas de su propiedad.
*318Víctor Santiago — Declara qne vive en “Las Marías”; qne tiene 52 años de edad; qne conoce a los demandados y qne éstos viven en nna casa qne era de la abuela de ellos, Leonarda Colón; qne Ramón Colón construyó, dos casas allí; qne Joaquín Colón y Alejandro Colón fueron los qne hicieron la casa objeto de este litigio; qne vió hacer la casa. Repreguntado dice qne Joaquín Colón y Alejandro Colón fueron los carpinteros qne hicieron la casa; qne no sabe quién les pagaba por su trabajo; qne no sabe dónde se compró la madera. (Se hace constar por el juez qne el tes-tigo titubea.)
Carlos Giorgetti — Declara que conoce a los demandados; que los demandados vivían generalmente en Juana Díaz y algunas veces en Ponce, en el barrio Clausells; qne conoció a doña Leonarda, la abuela, porque ésta crió a su esposa; qne en una ocasión intervino como testigo para firmar un documento “para conseguir a doña Leonarda $100”; que vió a doña Leonarda recibir los $100; que vió la casa objeto de este litigio porque la ha visitado varias veces.
Juan Rivera Torres — Declara que conoce a los deman-dados y dice que hablaba con Francisco Santiago (codeman-dado) cuando éste pasaba y le decía “voy a ver cómo sigue la casa y voy a pagarle a los muchachos”.
Rebuttal del demandante:
(1) Ramón Colón volvió a declarar para negar los hechos declarados por los demandados.
(2) Alejandro Colón volvió a declarar que Ramón Colón fue la única persona de quien él recibió dinero por su trabajo como carpintero.
De la prueba presentada por ambas partes, arriba sin-tetizada, se desprende claramente que el demandante, para acreditar su título de propiedad sobre la casa objeto de esta controversia, lo único que presenta es una escritura (acta de edificación) otorgadá a su favor por Alejandro Colón, el carpintero que se alega construyó la casa. En ella el otor-*319gante, al expresar qne hizo dicha casa por orden del deman-dante, afirma qne el solar en qne se encuentra la misma per-tenece a la sncesión Colón. Los demandados oponen a esta prueba documental una escritura de compraventa otorgada por Joaquín Colón a favor de Francisco Santiago (uno de los codemandados) traspasándole el dominio del solar. Este documento tiene fecha -de 1941. Como «puede apreciarse la escritura del demandante, hecha en 1943, expresa que dicho solar pertenece a la sucesión Colón, cuando desde 1941 era propiedad exclusiva de los demandados. Esa inexactitud es bastante para crear ciertas dudas respecto a la absoluta ve-racidad y exactitud del resto de lo expresado en esa escri-tura que nada demuestra haya sido inscrita en el registro de la propiedad y en la que aparece un carpintero expre-sando que construyó esa casa por orden, del demandante. Esas dudas se reafirman cuando, tanto el carpintero como el demandante, insisten durante el juicio que el solar es de la Sucesión Colón. El mismo demandante en su declaración admite que no está seguro quiénes componen esa Sucesión.
La escritura de compraventa del solar presentada por los demandados nada prueba en cuanto al derecho de pro-piedad sobre la casa, no obstante, da apariencia de buena fe a su reclamación al demostrar inexactitud en la única prueba documental del demandante. Si a esa escritura del deman-dante no hubiera concurrido el carpintero, la misma no hu-biera podido ser admitida en evidencia, al igual que la de los demandados, pues sería “self-serving evidence”. Luego, si la fuerza probatoria de esa única prueba documental del demandante depende de la veracidad y exactitud del otor-gante, al demostrarse la falta de exactitud en éste, surgen dudas en cuanto a la veracidad de lo expresado en la totali-dad del documento. Y si a esa duda y a la aparente buena fe de los demandados, unimos el hecho de que éstos, al con-testar la demanda, negaron el título del demandante y que como defensa especial reclamaron ser los únicos y verdade-*320ros dueños de la casa, reclamación que fue sostenida por sus declaraciones, las que a su vez fueron corroboradas en parte por los testigos presentados, los que al corroborarlas establecieron además la aparente fuente del dinero que los demandados alégan se usó para construir la casa, llegamos a la conclusión de que se ba establecido un conflicto de título.
Sin que expresemos opinión alguna en cuanto a la sufi-ciencia de la prueba para establecer un derecho de propie-dad, creemos, sin embargo, que ella basta para demostrar la buena fe de la reclamación de los demandados y como hubo-“algún indicio de prueba” en cuanto a la existencia de un derecho oponible al del demandante y tratándose, como se trata, de un pleito de naturaleza rápida y sumaria como es el de desahucio, creemos que debe desestimarse la’ acción in-terpuesta y en su consecuencia ordenarse que las reclama-ciones controvertidas sean dirimidas mediante la interposi-ción de la acción reivindicatoría pertinente. “Es cuestión bien establecida que reclamaciones opuestas de título, si son tona fide, no pueden ser juzgadas y resueltas en un proce-dimiento de desahucio.” “Una cuestión aparentemente tona fide, sostenida por prueba que sea suficiente para demostrar algún color de la existencia de un derecho, es evidencia su-ficiente para presentar una cuestión genuina de título, justi-ficará y requerirá la desestimación del procedimiento. Sa-bemos que no basta la mera alegación de título por parte del demandado, si que es necesario que presente por lo me-nos un principio de prueba y que es preciso que de las ale-gaciones y de la prueba de la parte demandada surjan he-chos suficientes para demostrar que sus pretensiones de tí-tulo no están desprovistas de fundamento.” Sucesión de Pedro Pedroza Trías v. Cándida Martinez, ante, págs. 5, 10.

La sentencia recurrida debe ser revocada y ■en su lugar dictarse otra desestimando la demanda.